Citation Nr: 1033356	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  05-18 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael J. Brown, Esq.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on verified active duty from March 1982 
through February 1985; from October 1985 through February 1989 
and August 1990 to November 1990.  There are periods of 
unverified Reserve/National Guard status as well.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

A hearing was scheduled before the Board in August 2007; however, 
the Veteran and her representative failed to appear for the 
hearing.

The Board remanded this case to the RO in February 2008 for 
additional evidentiary development.  The appeal has been returned 
to the Board for further appellate action.  


FINDING OF FACT

The Veteran has been diagnosed with PTSD, but that diagnosis has 
not been shown to be predicated on a corroborated in-service 
stressor, claimed as military sexual trauma incidents.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Certain chronic disabilities are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).

As the Veteran's claimed stressors do not involve being engaged 
in combat with the enemy, her lay testimony alone is not enough 
to establish the occurrence of the alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  To that end, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the Veteran's testimony or statements 
as to the occurrence of the claimed stressor.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD 
does not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen, 10 
Vet. App. at 142.

Some the Veteran's claimed stressors allege trauma of a sexual 
nature, so the Board notes that in Patton v. West, 12 Vet. App. 
272, 278 (1999), the Court specified that there are special 
evidentiary procedures for PTSD claims based on personal assault. 
VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17. 
Because personal trauma is an extremely personal and sensitive 
issue, many incidents of personal trauma are not officially 
reported, and the victims of this type of in-service trauma may 
find it difficult to produce evidence to support the occurrence 
of the stressor.  It is often necessary to seek alternative 
evidence.  Id.

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  38 
C.F.R. § 3.304(f)(4).  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising the 
claimant that evidence from sources other than the Veteran's 
service records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him or 
her the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Subsequent to the last adjudication of this claim, the 
regulations concerning PTSD were amended.  Effective July 13, 
2010, if a stressor claimed by a veteran is related to that 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that a veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of that veteran's service, a veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  "[F]ear of hostile military or terrorist 
activity" means that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  See 75 
Fed. Reg. 39843 (Jul. 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)).  However, the Board notes that the Veteran's PTSD 
claim is specifically based on episodes of sexual assault.  


Analysis

Here, the Veteran claims that her psychiatric condition is a 
result of an in-service stressor of sexual assault/rape.  In an 
August 2003 PTSD questionnaire, the Veteran stated that while 
stationed in Germany she was raped by an unknown man while 
walking at night back to the military base in October 1987.  She 
did not officially report the incident to either civilian or 
military authorities.  The Veteran claims, however, that she told 
her first sergeant.  In a June 2005 lay statement, the Veteran 
also contends that she was assaulted in her barracks by a fellow 
military police officer.  She was attacked while she was 
sleeping.  She and her friend reported the incident.  The Veteran 
did not provide a date when the alleged incident occurred.  The 
Board notes that the Veteran submitted a November 2009 statement 
whereby she notes that she served as a medic for more than 18 
years while in service in Korea and Germany.  She contends that 
she was in the position of treating wounded and dead soldiers on 
the DMZ in Korea.  While the Board is not making a finding 
regarding this newer apparently alleged stressor (as is explained 
below, the Veteran's PTSD is linked to her claimed sexual assault 
stressors), the Board does note that the Korean Conflict defined 
wartime service as between June 1950 and January 1955.  This is 
long before the Veteran's service in Korea, casting doubt as to 
the number of dead and wounded service members she treated on the 
DMZ during her time there in the 1980s.  

The Board has first considered the question of whether the 
Veteran has a medical diagnosis of PTSD.  This diagnosis is 
supported by records including a November 2003 VA examination 
report, a September 2009 VA examination report, a December 2009 
private examination report and various VA treatment records, all 
of which include an Axis I diagnosis of PTSD.  In addition, the 
VA and private examiners listed above have explicitly linked the 
Veteran's diagnosed PTSD with an in-service sexual assault (not 
to any medic duty or treatment of wounded or dead soldiers).  
Therefore, the Board finds that the only stressor that the 
Veteran has claimed that has been linked to her PTSD is that of 
the sexual assaults she alleges occurred during her military 
service.  

Nevertheless, the Veteran's diagnosis of PTSD must be based upon 
either participation in combat with the enemy or a corroborated 
in-service stressor for service connection to be warranted, as 
noted above.  Again, a favorable medical opinion is insufficient, 
in and of itself, to predicate the grant of service connection 
for PTSD.  See Moreau v. Brown, 9 Vet. App. at 396.  Thus, the 
question becomes whether the Veteran either engaged in combat 
with the enemy during service or experienced a corroborated in-
service stressor upon which the diagnosis of PTSD is predicated.

In the present case, the Veteran mainly served during a peacetime 
period and has not in fact alleged a combat-related stressor.  
Rather, her claim is predicated on claims of incidents of sexual 
assault, which she has described in letters and statements to VA, 
as well as in statements to her VA and private medical providers.  

In August 2003 the RO furnished the Veteran with a PTSD 
questionnaire. Specifically, the Veteran was requested to provide 
reports or information regarding treatment at VA and private 
facilities, possible sources of information and evidence such as 
police reports or medical treatment records for assault or rape, 
supporting statements from individuals with whom she had 
discussed the incident, and copies of correspondence that she 
might have sent to close friends or relatives in which she 
repeated information about the incident.  In response, the 
Veteran has provided a number of statements relating the details 
of the stressor.  

However, the Board observes that the Veteran's service treatment 
and personnel records do not contain any entries or notations 
indicating reports of personal assault, corresponding medical 
treatment, or mental health treatment connected to such an 
incident of assault.  There are private hospital records showing 
that the Veteran was pregnant and gave birth in 1988 to a son 
which she gave up for adoption, but there is no indication in the 
records that the pregnancy was the result of a rape or sexual 
assault.  The Veteran also has reported in 2003 that she 
contracted herpes as a result of this sexual assault and current 
medical records reflect a diagnosis of herpes, but again, there 
is no indication that herpes developed as a result of rape or 
sexual assault in service.  In addition, during a May 2000 
gynecological visit, the Veteran reported no history of sexually 
transmitted disease, but was diagnosed with herpes at that time.  
Further, she answered "no" to ever having a venereal disease on 
a number of mid-1990s military Report of Medical History reports.  

In addition, there are no police reports or medical treatment 
records for assault or rape, no supporting statements from 
individuals with whom she had discussed the incident, and no 
copies of correspondence that she might have sent to close 
friends or relatives in which she repeated information about the 
incident.  The Board acknowledges that the Veteran claims she 
only ever told her Company First Sergeant and her fiancé/husband 
at the time.  The Board also notes that the Veteran continued to 
service in the National Guard/Reserves for a number of years 
after the alleged incident that occurred on active duty, with no 
indication in those records of any assault.  There is also no 
evidence in the record (besides the Veteran's own statements) of 
behavior changes after the assaults, such as: a request for a 
transfer to another military duty assignment; deterioration in 
work performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  In sum, the only evidence 
of any sexual assault or harassment the Veteran suffered in 
service are the allegations of assault she has made in her 
statements to VA and references in her more recent (2000 -many 
years after the alleged assaults) VA treatment records.  

The Board is aware of the sensitivity of the subject of rape and 
must emphasize that a negative finding on the Veteran's 
credibility in this matter has not been made. That 
notwithstanding, in the absence of more evidence beyond the 
Veteran's statements and a showing that she was pregnant with a 
child she gave up for adoption in 1988, the Board finds the 
evidence of record (including all potential alternative evidence 
as specified by law currently in the claims file) insufficient to 
corroborate the claimed stressful incidents.  

Overall, based upon a review of the entire claims file, the Board 
finds that the evidence of record shows that the Veteran has been 
diagnosed with PTSD and that this diagnosis has been predicated 
on reports of personal assault during service. However, the 
evidence does not show that the Veteran's current diagnosis of 
PTSD is based upon corroborated stressful incidents from service.  
Accordingly, the Board concludes that the preponderance of the 
evidence is against this claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not applicable, and the claim for service connection for PTSD 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice included informing the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide and 
(3) that the claimant is expected to provide.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective duties 
of the claimant and of VA, as well as of the evidence needed to 
substantiate her claims for service connection f for a back 
condition by a letter in August 2003, before the adverse rating 
decision that is the subject of this appeal.  Subsequently an 
updated letter was sent to the Veteran in March 2008.  This 
letter contained more detailed information as to the evidence she 
could submit as evidence of her sexual assault as well as the 
specific notice required by Dingess, supra.  A subsequent re-
adjudication followed in October 2009.  Although there is some 
indication that the March 2008 duty-to-assist letter was returned 
due to the Veteran not keeping VA apprised of her current 
address, no prejudice inures to the Veteran, as a complete copy 
of the Veteran's claims file was provided to her attorney in 
March 2010.  This provided the Veteran notice that a reasonable 
person could be expected to understand.  The Board concludes that 
VA has met its duty to notify the Veteran concerning her claim. 

However, even if the Dingess notice was inadequate, the Board 
finds no prejudice to the Veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this regard, as the Board has concluded that the 
preponderance of the evidence is against the Veteran's claim, any 
questions as to the appropriate disability rating or effective 
date to be assigned are rendered moot.

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support her claims.  The 
record contains her service treatment records, service personnel 
records and VA medical records.  Private treatment records are 
contained in the claims file.  The Veteran was given VA 
examinations with medical opinions in connection with the claim.  
Statements of the Veteran and her representatives have been 
associated with the record.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of the 
appeal.  Neither the Veteran nor her representative has indicated 
that there are any available additional pertinent records to 
support her claim.  

The Board is also satisfied that the development requested by the 
Board's February 2008 remands have been satisfactorily completed 
and substantially complied with.  This includes development to 
provide the Veteran with updated VCAA notice, including a request 
for additional information needed to verify her sexual assault 
stressors, request additional service personnel records and 
provide a VA examination and nexus opinion regarding her PTSD, as 
well as subsequent RO (AMC) readjudication of the claim following 
the development effort.  These efforts are documented in the 
claims file.  Only substantial, and not strict, compliance with 
the terms of a Board remand is required.  Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); 
D'Aries v. Peake, 22 Vet. App. 97 (2008).

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


